Title: To Thomas Jefferson from Daniel Salmon, 8 February 1808
From: Salmon, Daniel
To: Jefferson, Thomas


                  
                     Sr., 
                     Newyork 8th. Feby. 1808No. 98—Menden lane
                  
                  Being Solisseted by a Number of Gentelmen in Fairfield County State of Connecticut & in perticular by many of the town of Trumbull in sd. County in which town is the place of my Residence also by many in this City to Communicate to your Excellency the Intelligence of a large mass of the late Meteor Stone which fell Near my house on the morning of the 14th. Day of December last & being perswaded your Excellency would wish to Obtain the fullest Evidence of this Extraordinary phenominon in the United States of America I take the liberty thus to address you—and hereby to inform your Excellency that I Now hold and am possesd. of the largest fragment of the meteor Stone which has yet or proverbelly Ever will be found wighing 37 pounds this peice as yet is preserved intire & proved by Inconterable Evidence to have fallen on the Same Day the Meteor passed Over weston and I was an Eye & Ear witness with many of my Neigbours that a Stone fell on the Same field where this fragment was found to wit on a field Sewed with Rye after a Crop of Oats this peice was found 3 feet below the Surface and many Spires of Green Rye & Oat Stibbel at the bottom of the Cavity & on sd. fragment was found many Spires of sd. Rye & Stubble this must be an Evidence that it fell from the atmosphere it has also ben Carfully Examined by the professional Gentelmen in Connecticut and at this place and they all without hesitatation Declare this peice to be of A Meteoric production & no Doubt Can arise but that it Derives its Origen from the Same Sours with all those peices which have been Annalised both in Connecticut and at this place
                  I have ben Solicited to present this fragment at the Seat of Government and in perticular to your Exelency & the present Executive together with the National legislator that they might have the Pleasure of Viewing it this peice is highly Impregnated with Iron many peices apearing on its Surface of pure Iron as thoug it had pased under the hammer I Should take Great pleasure in being the bearer of this New Visitor in the united Stats and to Give the Curious an oppertunity of Seing this Mass was not the Distance So Great and my Resorces Small—Pleas to Excuse the length of this Communication and Accept Asurances of my Esteem and may your Excellency be under the protection of him by whoom kings Reign & princes Decre 
                     Justice 
                  I am Respectfully your Obedient and Very Humle Servt.
                  
                     Daniel Salmon 
                     
                  
                  
                     N:B: Doctr. Archibald Bruce in this City having attentively Examined this Meteor stone has adresed to me a note in the following words (Viz) the Stone in your possession from its Similarity to those in the Cabinets of mr. Greville in london & mr. De Drie in Paris (who possess the largest Collection of of theese meteor Stones and likiwise from its agreing in all its Externall Characters with a fragment in my possession of the one which fell at Ensishiem in upper Alsace in 1492 and a portion of the meteor which Exploded Over weston I have no Doubt that this mass weiging 37 pounds is of Meteoric production. We have also the Opinion of mr. B. Sileman professor of Chimestry at yale Colledge & Doctr. John Kemp and Doctr. James S. Stingham of this City all agreeing with Doctr. Bruce Yours as before
                  
                  
                     D:S
                  
               